DETAILED ACTION
Applicant’s submission filed on 08/09/2021 is acknowledged. 

Claim Objections
 Claim 1 is objected to because of the following informalities:  

Referring to claim 1, the limitation “a receptacle section, which adjoins the threaded section in an axial direction of a rotational axis thereof, and which has a larger external diameter than the threaded section at least in sections” lacks antecedent basis or unclear.
It is not clear terms “sections” refers to what. 
Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 4 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


Referring to claims 4 and 15-16, the limitation “wherein a first one of the two partial elements extends through a first arc about  the axis of rotation of the thread of 90° and a second one of the two partial elements extends through a second arc about the axis of rotation of the thread of 270°” us indefinite or unclear.
It is not clear what first arc and second arc refers to. And what term “the axis of rotation of the thread of 90°” and “the axis of rotation of the thread of 270” define. 
It is not clear from specification how a first one of the two partial elements extends through a first arc about  the axis of rotation of the thread of 90° and how a second one of the two partial elements extends through a second arc about the axis of rotation of the thread of 270°, therefore, clarification is required.


Allowable Subject Matter
Claim 1-3, 5-14 and 17-20 are allowable if rewritten or amended to overcome the claim objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot for claims 1, and 4 and 15-16 under claim objection and U.S.C. 112 rejection discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /PARESH H PAGHADAL/ Examiner, Art Unit 2847